Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 August 2019.  In virtue of this communication, claims 1-14 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on *** is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9: ,, instead of “ are placed before both tack cure and start cure.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the sleep mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of continued prosecution it will be assumed that claim 4 should be dependent on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gramann et al. (Publication No.: US 2015/0250572 A1, herein known as Gramann).
With respect to claim 1, Gramann discloses a dental light irradiation device comprising a first light source for emitting blue light, a camera (abstract) and at least a first detector (unreferenced; [0073]), wherein the device is operable in a camera mode in which the camera is activated and in a non-camera mode in which the camera is deactivated, wherein in the non-camera mode a user input on the first detector activates the camera mode ([0073]; “The device may have one or more further buttons, for example one button for switching the image sensing unit on and off.”).

With respect to claim 5, Gramann further discloses a device further comprising a second detector, wherein in either of the non-camera mode and the camera mode a user input on the second detector activates a cure operation of the dental light irradiation device, wherein in the cure operation the first light source is activated (button 13; [0073]).

With respect to claim 10, Gramann further discloses a device wherein a detection of a “video start" instruction of the user input via the first detector triggers the recording of a video via the camera, and a detection of a "camera- off' instruction of the user input via the first detector causes the device to switch in the non- camera mode (camera button that turns on and off as described in [0073]).

With respect to claim 12, Gramann further discloses a device further comprising a second light source for emitting white light (second light outputs 103 comprises a plurality of light sources which provide white light; [0084]).

With respect to claim 13, Gramann further discloses a device wherein the first and second light source and the camera are arranged adjacent each other and adjacent an end of an intra-oral tip of the dental light irradiation device ([0084]; Figs. 3-6).

With respect to claim 14, Gramann further discloses a device comprising a wireless communication interface for transmitting image data captured by the camera to a wireless network ([0023]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramann as applied to claim 1 above, and further in view of Okawa et al. (Publication No.: US 2008/0017787 A1, herein known as Okawa).
With respect to claim 2, Gramann does not disclose a device wherein in the camera mode a detection of a "freeze image" instruction of the user input via the first detector triggers a freeze of an image captured by the camera and a detection of a "camera-off” instruction of the user input via the first detector causes the device to switch in the non- camera mode ([0073] describes the button turning on and off the camera, but is not considered to “freeze” the image).
Oikawa teaches a similar dental treatment device with a fluorescence, and also incorporating a camera.  Oikawa further teaches in paragraph [0105] “The intraoral imaging apparatus A, if there is a region of interest, can store a still image of the region into the main body casing 1 or a memory 13 of the control box H through operation of the photographing switch 6 while photographing this area, and, when needed, can print out the image by a printer connected to the control box H.”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gramann by incorporating an additional button (or using a dual function button as known in the art) to capture particular images as taught by Oikawa for study on a monitor or print out for later examination without requiring the user to hold the wand in a certain location during a traditional video feed of Gramann.

Claims 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramann as applied to claim 1 above, and further in view of Jackson, III et al. (Publication No.: US 2007/0190479, herein known as Jackson), Friedman (Publication No.: US 2006/0008762 A1), and Vetter et al. (Publication No.: US 2015/0230899 A1, herein known as Vetter).
With respect to claims 3 and 4, Gramann does not disclose a device further comprising a sleep mode, in which the camera and the first light source are deactivated, wherein the non-camera mode is activated by waking up the device from the sleep mode (claim 3), further comprising a gyro sensor that in the sleep mode monitors an acceleration of the device and causes the non-camera mode to activate upon sensing an acceleration (claim 4) (Gramann discloses a wand tool that uses a battery located inside the body for electric power; [0024]).
Jackson teaches a battery powered curing wand, and after each curing cycle removing power as a sleep mode ([0011]) and Friedman teaches a similar device that goes into sleep mode if no buttons have been pushed in two minutes to save battery power ([0032]).  Vetter teaches a dental tool that teaches multiple ways to “wake up” from a sleep mode, including utilizing a gyroscope that detects movement ([0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gramann by utilizing a sleep modes as taught by Jackson, Friedman, and Vetter to conserve power as well-known in battery powered devices, and utilizing a gyroscope or accelerometer in order to wake it up when a user interacts with it, providing an easy way to detect when a user is about to start a dental operation and to start operation.
While the references cited does not explicitly teach starting in the non-camera mode when the device is woken from a sleep mode, this would have been obvious to try for one of ordinary skill in the art, which has one of two states to begin at, and as Gramann already teaches a camera on button, would be obvious to start in an off state until a positive desire for the camera functionality, by pressing the button, is made.

With respect to claim 11, the combination of Gramann, Jackson, Friedman, and Vetter further discloses a device wherein in the sleep mode a detection of a "camera-on" instruction of the user input via the first detector activates the camera mode, and the detection of a "start cure" instruction of the user input via the first detector activates a cure operation of the dental light irradiation device, wherein in the cure operation the first light source is activated (all three references in their above cited paragraphs teach activating the camera on button press; Gramann teaches both an unreferenced camera on button and a cure button 13 that activates the first light source; [0073]).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gramann.
With respect to claims 6 and 7, Gramann does disclose a device wherein the cure operation comprises at least a default cure operation and a tack cure operation, wherein in either of the non-camera mode and the camera mode a detection of a "start cure" instruction of the user input via the second detector activates the default cure operation, and a detection of a "tack cure" instruction of the user input via the second detector activates the tack cure operation, wherein in the default cure operation the first light source is automatically activated for a pre-determined first time period after which the first light source is automatically deactivated, and wherein in the tack cure operation the first light source is automatically activated for a pre-determined second time period after which the first light source is automatically deactivated, and wherein the second time period is shorter than the first time period (claim 6), further comprising a third detector for adjusting or pre-selecting the first time period (claim 7).
However, it appears that this would either be obvious to one of ordinary skill in the art or a part of its original functionality.  Gramann teaches a third button (which can be considered part of the “second detector” of claim 6 and the third detector of claim 7) that allows a manual setting of the duration for the first light source to be automatically deactivated, and so lowering the duration by using the third button can be considered going from the start cure vs tack cure, as the scope of “instruction” is unclear, as is the functional differences between start and tack cure operations other than duration.  Furthermore, Gramann teaches utilizing a computer processor to change the duration of the first light illumination (making the computer part of the second detector), and further teaching that the computer can be adjusted by a user or as explained in [0075], “…the hardening time can be automatically determined by the computer dependent on a certain dental material which is entered in the computer, for example by selection from a database.” In this case, a first material can be considered the cure mode, and a different material with a shorter cure time can be considered the tack mode, and the selection option between the two materials the second and/or third detectors.
Even if these are considered not to be the case, by supplying manual control of the duration as described in [0073], it would have been obvious to one of ordinary skill in the art for preset timings to be rotated through to be utilized as various modes of operation for quick selecting by a user.

With respect to claim 8, Gramann does not disclose a device wherein the first and the third detector each comprise at least one push button or touch sensor, and wherein the second detector comprises two push buttons or two touch sensors arranged on opposite sides of the dental light irradiation device (the arrangement of the buttons are not shown in the illustration, and the second detector appears to only be a single button in the shown embodiment “cure on/off”, with the third button being the duration change button).
However, it has been held that a mere rearrangement of parts is an obvious variant over the prior art.  In this case, the arrangement of the three buttons on the device would be a mere design choice based on desired functionality and user friendliness.
As for the second detector being two buttons, it has also been held that a duplication of parts is an obvious variant over the prior art.  In this case, making the single on/off button two separate buttons would have been obvious to prevent double pressing the on button and placing the off button in a harder to activate location separate from the other buttons.

With respect to claim 9, Gramann further discloses a device wherein the "start cure" and the “tack cure" instruction are each based on a duration for which a user input is maintained on the second detector, wherein the “start cure" instruction is associated to a first duration and the “tack cure" instruction is associated to a different second duration (when the duration button is considered part of the second detector, the duration and presets of the button would determine which instruction is chosen as described above with regards to claim 6).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dillon et al. (Publication No.: US 2013/0330684 A1) discloses a dental curing wand which has a camera installed.
Jeon et al. (Publication No.: US 2013/0141558 A1) discloses a dental curing wand which has a camera installed.
Oota et al. (Publication No.: US 2010/0253773 A1) discloses a dental curing wand which has a camera installed with a start video button.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
6/4/2021